
	
		One Hundred Tenth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Thursday, the third
		day of January, two thousand and eight
		S. 431
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To require convicted sex offenders to
		  register online identifiers, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Keeping the Internet Devoid of Sexual
			 Predators Act of 2008 or the KIDS Act of 2008.
		2.Direction to the
			 Attorney General
			(a)Requirement that
			 sex offenders provide certain Internet related information to sex offender
			 registriesThe Attorney
			 General, using the authority provided in section 114(a)(7) of the Sex Offender
			 Registration and Notification Act, shall require that each sex offender provide
			 to the sex offender registry those Internet identifiers the sex offender uses
			 or will use of any type that the Attorney General determines to be appropriate
			 under that Act. These records of Internet identifiers shall be subject to the
			 Privacy Act (5 U.S.C. 552a) to the same extent as the other records in the
			 National Sex Offender Registry.
			(b)Timeliness of
			 reporting of informationThe
			 Attorney General, using the authority provided in section 112(b) of the Sex
			 Offender Registration and Notification Act, shall specify the time and manner
			 for keeping current information required to be provided under this
			 section.
			(c)Nondisclosure to
			 general publicThe Attorney
			 General, using the authority provided in section 118(b)(4) of the Sex Offender
			 Registration and Notification Act, shall exempt from disclosure all information
			 provided by a sex offender under subsection (a).
			(d)Notice to sex
			 offenders of new requirementsThe Attorney General shall ensure
			 that procedures are in place to notify each sex offender of changes in
			 requirements that apply to that sex offender as a result of the implementation
			 of this section.
			(e)Definitions
				(1)Of social
			 networking websiteAs
			 used in this Act, the term social networking website—
					(A)means an Internet
			 website—
						(i)that allows users, through the creation of
			 web pages or profiles or by other means, to provide information about
			 themselves that is available to the public or to other users; and
						(ii)that offers a mechanism for communication
			 with other users where such users are likely to include a substantial number of
			 minors; and
						(iii)whose primary
			 purpose is to facilitate online social interactions; and
						(B)includes any contractors or agents used by
			 the website to act on behalf of the website in carrying out the purposes of
			 this Act.
					(2)Of
			 Internet identifiersAs used in this Act, the term
			 Internet identifiers means electronic mail addresses and other
			 designations used for self-identification or routing in Internet communication
			 or posting.
				(3)Other
			 termsA term defined for the
			 purposes of the Sex Offender Registration and Notification Act has the same
			 meaning in this Act.
				3.Checking system
			 for social networking websites
			(a)In
			 general
				(1)Secure system
			 for comparisonsThe Attorney General shall establish and maintain
			 a secure system that permits social networking websites to compare the
			 information contained in the National Sex Offender Registry with the Internet
			 identifiers of users of the social networking websites, and view only those
			 Internet identifiers that match. The system—
					(A)shall not require
			 or permit any social networking website to transmit Internet identifiers of its
			 users to the operator of the system, and
					(B)shall use secure
			 procedures that preserve the secrecy of the information made available by the
			 Attorney General, including protection measures that render the Internet
			 identifiers and other data elements indecipherable.
					(2)Provision of
			 information relating to identityUpon receiving a matched
			 Internet identifier, the social networking website may make a request of the
			 Attorney General for, and the Attorney General shall provide promptly,
			 information related to the identity of the individual that has registered the
			 matched Internet identifier. This information is limited to the name, sex,
			 resident address, photograph, and physical description.
				(b)Qualification
			 for use of systemA social networking website seeking to use the
			 system shall submit an application to the Attorney General which
			 provides—
				(1)the name and legal
			 status of the website;
				(2)the contact
			 information for the website;
				(3)a description of
			 the nature and operations of the website;
				(4)a statement
			 explaining why the website seeks to use the system;
				(5)a description of policies and procedures to
			 ensure that—
					(A)any individual who
			 is denied access to that website on the basis of information obtained through
			 the system is promptly notified of the basis for the denial and has the ability
			 to challenge the denial of access; and
					(B)if the social
			 networking website finds that information is inaccurate, incomplete, or cannot
			 be verified, the site immediately notifies the appropriate State registry and
			 the Department of Justice, so that they may delete or correct that information
			 in the respective State and national databases;
					(6)the identity and address of, and contact
			 information for, any contractor that will be used by the social networking
			 website to use the system; and
				(7)such other
			 information or attestations as the Attorney General may require to ensure that
			 the website will use the system—
					(A)to protect the
			 safety of the users of such website; and
					(B)for the limited purpose of making the
			 automated comparison described in subsection (a).
					(c)Searches against
			 the system
				(1)Frequency of use
			 of the systemA social networking website approved by the
			 Attorney General to use the system may conduct searches under the system as
			 frequently as the Attorney General may allow.
				(2)Authority of
			 Attorney General to suspend useThe Attorney General may deny,
			 suspend, or terminate use of the system by a social networking website
			 that—
					(A)provides false
			 information in its application for use of the system;
					(B)may be using or
			 seeks to use the system for any unlawful or improper purpose;
					(C)fails to comply with the procedures
			 required under subsection (b)(5); or
					(D)uses information
			 obtained from the system in any way that is inconsistent with the purposes of
			 this Act.
					(3)Limitation on
			 release of internet identifiers
					(A)No public
			 releaseNeither the Attorney General nor a social networking
			 website approved to use the system may release to the public any list of the
			 Internet identifiers of sex offenders contained in the system.
					(B)Additional
			 limitationsThe Attorney General shall limit the release of
			 information obtained through the use of the system established under subsection
			 (a) by social networking websites approved to use such system.
					(C)Strict adherence
			 to limitationThe use of the system established under subsection
			 (a) by a social networking website shall be conditioned on the website's
			 agreement to observe the limitations required under this paragraph.
					(D)Rule of
			 constructionThis subsection shall not be construed to limit the
			 authority of the Attorney General under any other provision of law to conduct
			 or to allow searches or checks against sex offender registration
			 information.
					(4)Payment of
			 feeA social networking website approved to use the system shall
			 pay any fee established by the Attorney General for use of the system.
				(5)Limitation on Liability
					(A)In generalA civil claim against a social networking
			 website, including any director, officer, employee, parent, contractor, or
			 agent of that social networking website, arising from the use by such website
			 of the National Sex Offender Registry, may not be brought in any Federal or
			 State court.
					(B)Intentional, reckless, or other
			 misconductSubparagraph (A)
			 does not apply to a claim if the social networking website, or a director,
			 officer, employee, parent, contractor, or agent of that social networking
			 website—
						(i)engaged in intentional misconduct;
			 or
						(ii)acted, or failed to act—
							(I)with actual malice;
							(II)with reckless disregard to a substantial
			 risk of causing injury without legal justification; or
							(III)for a purpose unrelated to the performance
			 of any responsibility or function described in paragraph (3).
							(C)Minimizing accessA social networking website shall minimize
			 the number of employees that are provided access to the Internet identifiers
			 for which a match has been found through the system.
					(6)Rule of constructionNothing in this section shall be construed
			 to require any Internet website, including a social networking website, to use
			 the system, and no Federal or State liability, or any other actionable adverse
			 consequence, shall be imposed on such website based on its decision not to do
			 so.
				4.Modification of
			 minimum standards required for electronic monitoring units used in sexual
			 offender monitoring pilot program
			(a)In
			 generalSubparagraph (C) of
			 section 621(a)(1) of the Adam Walsh Child Protection and Safety Act of 2006 (42
			 U.S.C. 16981(a)(1)) is amended to read as follows:
				
					(C)Minimum
				standardsThe electronic
				monitoring units used in the pilot program shall at a minimum—
						(i)provide a tracking
				device for each offender that contains a central processing unit with global
				positioning system; and
						(ii)permit continuous
				monitoring of offenders 24 hours a
				day.
						.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall apply to grants provided on or after the date of the
			 enactment of this Act.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
